Citation Nr: 0306470	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  95-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbosacral spine disability, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected right knee disability.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected left knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1984 to April 
1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1993 RO decision, which denied an 
increased rating for the service-connected lumbosacral spine 
disability (then characterized as lumbosacral strain).  

This case also comes to the Board on appeal from a September 
2000 RO decision, which denied increased (compensable) 
ratings for the service-connected right and left knee 
disabilities (then characterized as chondromalacia of the 
right knee and chondromalacia of the left knee).  

In September 2000, the Board remanded the case to the RO for 
additional development of the lumbosacral spine disability.  

In a July 2002 decision, the RO recharacterized the service-
connected lumbosacral spine disability and right knee 
disability as degenerative disc disease of the lumbosacral 
spine and tear of the posterior horn of the right medial 
meniscus, respectively.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

1.  The service-connected lumbosacral spine disability is 
shown to be manifested by complaints of chronic pain and X-
ray evidence of reduced intervertebral disc space at L4-5 and 
L5-S1; clinical findings demonstrate that the condition is no 
more than moderate in degree and is productive of no more 
than moderate functional limitation of the spine.  

2.  The service-connected right knee disability is shown to 
be manifested by complaints of chronic pain; clinical 
findings demonstrate tenderness and crepitus; there is no X-
ray evidence of arthritis or a compensable functional loss 
due to pain of the knee joint.    

3.  The service-connected left knee disability is shown to be 
manifested by complaints of chronic pain; clinical findings 
demonstrate tenderness, crepitus and trace effusion; there is 
no X-ray evidence of arthritis or a compensable functional 
loss due to pain of the knee joint.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected lumbosacral spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7,  4.71a including 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to and since September 
23, 2002).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5257, 5260, 5261 
(2002).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5257, 5260, 5261 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from July 1984 to April 
1987.  

In a February 1988 decision, the RO granted service 
connection for lumbosacral strain and bilateral 
chondromalacia of the knee, assigning ratings of 20 percent 
and 10 percent, respectively.  

In a May 1989 decision, the RO reduced from 10 percent to no 
percent the rating for chondromalacia of the right knee (the 
left knee was separately rated as noncompensable), to be 
effective in August 1989.  

In a May 1993 letter, the RO informed the veteran that it was 
conducting a routine review of the evaluation assigned for 
his service-connected lumbosacral spine disability, and that 
it was arranging for him to undergo a VA examination.  

On a June 1993 VA orthopedic examination, it was noted that 
the veteran currently took Darvocet as needed for back and 
knee complaints.  

On examination, he moved somewhat slowly and stiffly in his 
back and knees, particularly after sitting a while.  He 
complained that movements of both areas were painful.  Other 
than these complaints, his physical findings were all 
remarkably normal, including full range of motion of the 
lumbosacral spine and knees.  There were no spasms in the 
back musculature.  His gait was normal.  There was no joint 
effusion or ligamentous laxity in the knees.  

In a June 1993 decision, the RO confirmed and continued the 
20 percent rating for the service-connected lumbosacral 
strain.  

The VA hospital records show that, in September 1993, the 
veteran was admitted with complaints of having lower back 
pain.  The clinical findings included those of local 
tenderness over the lower lumbar spine with no radiation but 
good range of motion.  The veteran was started on physical 
therapy.  He was discharged two days later with a diagnosis 
of lower back pain.  The additional diagnoses included that 
of chondromalacia of both knees.  

In a November 1993 decision, the RO denied an increased 
rating for the service-connected lumbosacral spine disability 
(then characterized as lumbosacral strain).  

In an August 1994 statement, the veteran expressed his 
disagreement with the RO's decision, stating that his back 
disability had become more severe.  

At a December 1994 RO hearing before a Hearing Officer, the 
veteran testified that, in regard to his lower back, he had a 
numb spot and pain that radiated down into his lower 
extremities.  He said that he had received no treatment for 
his back, except anti-inflammatories, since his 1994 VA 
examination.  He believed that he had nerve damage in his 
back.   

The VA outpatient records show that, in January 2000, the 
veteran complained of having knee pains.  In March 2000, he 
complained of chronic low back pain and sciatica, indicating 
that he was having numbness in both legs.  An examination 
showed no neurological deficit, 5/5 motor strength, no 
sensory deficit, a negative straight leg raising test, and 2+ 
reflexes.  The assessment was that of low back pain of 
questionable etiology.  

In April 2000, the veteran complained of having chronic knee 
pains.  An examination showed no knee effusion or limitation 
of movement.  He was started on Celebrex and Capsaicin.  

On an April 2000 VA neurological examination, the veteran 
complained of having low back and bilateral knee pain.  On 
examination, he had normal tone, bulk, and strength in all 
locations and all muscle groups.  A sensory examination was 
intact to all modalities.  His coordination was normal.  His 
reflexes were 3+ in the lower extremities.  There were 
downward plantar responses bilaterally.  Straight leg raising 
to 90 degrees produced no pain or postural adjustment.  He 
was able to flex 100 degrees, extend 20 degrees, and tilt and 
twist to either side 30 degrees.  

The examiner concluded that the veteran had a totally normal 
neurological examination.  The examiner also stated that the 
veteran had bilateral knee pain that was a focal problem.  
The examiner stated that there were no focal findings in the 
neurological examination.  

On an April 2000 VA orthopedic examination of the lumbosacral 
spine, it was noted that the veteran was currently 
unemployed, due to an unrelated accident to his right hand.  
He took Percodan to control back pain and did not use any 
brace.  

The examiner estimated that, during a flare-up, the veteran's 
additional limitation of motion was approximately 10 percent 
above the baseline.  On examination, the veteran's gait was 
normal.  The lumbosacral spine revealed normal appearance.  
His paraspinal muscles were intact, and there was no spasm.  

The veteran's range of motion of the lumbar spine was flexion 
to 95 degrees, extension to 20 degrees, lateral flexion to 
either side to 30 degrees, and lateral rotation to either 
side to 75 degrees.  Straight leg raising was to 90 degrees, 
bilaterally.  An examination of both lower extremities 
revealed no focal neural deficit.  

The examination impression was that of lumbosacral strain.  
The examiner opined that it was at least as likely as not 
that the physical activities during service contributed to 
the current back condition.  The examiner added that there 
was no evidence of any weakness, stiffness, fatigability, 
lack of endurance or motor incoordination with regard to the 
back condition.  

Subsequently, X-rays of the lumbar spine were reviewed, 
showing no evidence of fracture, dislocation or subluxation.  
The X-rays also showed that the vertebral body height was 
well maintained as well as the intervertebral disc space and 
that there appeared to be six lumbar vertebrae with 
sacralization bilaterally, which the examiner stated was an 
incidental congenital finding.  

The VA outpatient records show that, in April 2000, X-rays of 
the knees were normal.  In May 2000, the veteran complained 
of pain in the knees, especially on walking.  He indicated 
that the left knee was worse than the right knee and that it 
also gave out at times.  An examination showed that the knees 
had no effusion but that there was tenderness bilaterally 
over the patella on compression and some crepitus in the 
patellofemoral joint.  There was good range of motion.  
Additional X-ray studies of the knees were normal.  The 
diagnosis was that of chondromalacia of the patella.  It was 
reported that an MRI of the knees in 1994 had revealed no 
chondromalacia at that time and was within normal limits.  
The veteran was taught quadriceps strengthening exercises and 
was advised to continue with Celebrex and Capsaicin.  In June 
2000, he complained of bilateral knee pain and was advised to 
continue with his pain medication.  

In June 2000, the RO received the veteran's claim for 
increased ratings for his right and left knee disabilities.  
He stated that he was recently fitted for a left knee brace.  

An August 2000 VA outpatient record indicates that the 
veteran was seen on follow-up for bilateral knee pain.  He 
reported that Celebrex gave him significant, but not total, 
relief from the pain.  An examination showed no effusion in 
the knees.  There was crepitus, which was worse in the left 
knee than the right knee.  The assessment was that of 
chondromalacia patella.  The veteran was advised to continue 
with quadriceps strengthening exercises and Celebrex.  

On an August 2000 VA orthopedic examination of the knees, the 
veteran reported that his left knee swelled at times.  It was 
noted that there was no history of recurrent subluxation or 
dislocation in either knee.  The veteran complained that his 
knees became stiff and hurt when he tried to get up from a 
sitting position at times.  

With regard to both knees, he denied any symptoms of 
weakness, heat, redness, instability or giving way, locking, 
fatigability, lack of endurance, or motor incoordination.  It 
was noted that he had worked as a carpenter but was currently 
unemployed following a work-related injury.  He took Celebrex 
for knee pain and used a left knee brace but required no 
walking aids.  

On examination of the knees, the veteran had a normal gait.  
Each knee revealed normal quadriceps bulk.  There was no 
effusion in the knees.  Range of motion in both knees was 
from 0 degrees of extension to 140 degrees of flexion.  In 
both knees, there were nontender medial and lateral joint 
lines, negative tests (anterior drawer and Lachman's), no 
retropatellar point tenderness, and no distal neurovascular 
problems.  

In the right knee, there was also no patellar maltracking and 
a negative McMurray's test.  In the left knee, there was also 
some discomfort anteriorly, and the knee was stable in both 
anteroposterior and medial lateral planes.  X-ray studies of 
the knees showed no evidence of arthritis.  The diagnosis was 
that of bilateral knee pain with negative clinical and 
radiological examination.  

An August 2000 VA outpatient record indicates that the 
veteran was limping and that he reported that his knees were 
bothering him a great deal.  

In a September 2000 decision, the RO denied compensable 
ratings for the service-connected right and left knee 
disabilities (then characterized as chondromalacia of the 
right knee and chondromalacia of the left knee).  

In September 2000, the Board remanded the case to the RO for 
additional development of the lumbosacral spine disability.  

The VA medical records indicate that, in January 2001, the 
veteran had chronic pain syndrome and was taking Celebrex.  
He was sent to the prosthetics department for a back brace.  
In a March 2001 physical therapy evaluation, the veteran 
reported constant clicking/grinding in his knees.  He stated 
that pain was worse in cold weather and that prolonged 
walking aggravated his condition.  He also reported that low 
back pain was aggravated from bending over, lifting, and 
prolonged sitting.  An examination showed that strength was 
4/5 in the lower extremities.  There were complaints of low 
back pain, but no radiating symptoms were produced.  His 
range of motion of the trunk was 25 percent limited with 
flexion and side flexion, bilaterally, and extension was 
within normal limits.  His deep tendon reflexes in the lower 
extremities were intact and symmetrical, as was sensation.  
The knees had positive patellar grind but no instability.  
The assessment was that of chronic pain in bilateral knees 
secondary to chondromalacia, low back pain aggravated by 
lifting and prolonged sitting, and no neurological findings 
observed.  

In July 2001, the veteran was seen at VA for chronic low back 
and knee pains.  He was continued on pain medication (Vioxx).  
In August 2001, he underwent an MRI on each knee, which 
showed a thin linear peripheral tear of the posterior horn of 
the medial meniscus of the right knee and a probable old bone 
infarct in the distal femur representing a benign process in 
the left knee.  He was seen for a consult for bilateral knee 
pain.  

An examination of the right knee showed mild swelling, deep 
tenderness in the posteromedial collar, and range of motion 
from 0 degrees of extension to 130 degrees of flexion.  An 
examination of the left knee showed diffuse tenderness over 
the medial femoral condyle, no instability, no effusion, and 
range of motion from 0 degrees of extension to 135 degrees of 
flexion.  The diagnoses were that of arthralgia and left knee 
bone infarct, and right knee posterior horn medial meniscus 
tear.  

The veteran was seen for bilateral knee pain in September 
2001 and December 2001, and the clinical findings were 
essentially unchanged.  His complaints of having low back 
pain were also noted in December 2001.  

On a January 2002 VA orthopedic examination, the veteran 
reported that his back pain bothered him on an intermittent 
basis.  He stated that it became stiff off and on and that 
activities such as bending and stooping exacerbated his pain.  

In regard to his knees, the veteran reported that he took 
Vioxx to control pain, which was situated over the anterior 
aspect of the right knee and over the anteromedial aspect of 
the left knee.  He stated that, when he tried to twist, it 
hurt more in the left knee.  He denied any history of 
locking, fatigability, lack of endurance, motor 
incoordination, or recurrent subluxation.  He stated that he 
used a left knee brace and that he was scheduled for knee 
surgery in the next month.  

On examination, the veteran's gait was normal.  Both knees 
had neutral alignment.  There was no effusion in the right 
knee, but the left knee demonstrated trace effusion.  There 
was deep tenderness in the retropatellar area in the right 
knee.  The left knee had more tenderness and crepitus, and 
the posteromedial corner was also tender in the left knee.  

On the right knee, there were negative Lachman's, anterior 
drawer, and McMurray's tests.  On the left knee, Lachman's 
test was negative and McMurray's test was positive.  The 
range of motion was from 0 degrees of extension to 140 
degrees of flexion in the right knee and from 0 degrees of 
extension to 130 degrees of flexion in the left knee.  X-ray 
studies of both knees showed normal joint spaces and bony 
landmarks.  

On examination of the lumbosacral spine, there was no 
external deformity.  There was deep tenderness over the L4 to 
S1 area.  He indicated that the pain did not radiate down to 
his buttocks.  His straight leg raising was negative, 
bilaterally.  There was no paraspinal spasm detected.  His 
range of motion of the lumbar spine was flexion to 90 
degrees, extension to 20 degrees, lateral flexion on either 
side to 30 degrees, and lateral rotation on either side to 80 
degrees.  X-ray studies of the lumbosacral spine showed 
reduced intervertebral disc space at the L4-5 and L5-S1 
levels with facet arthropathy.  

The examination diagnoses were those of degenerative disc 
disease, L4-5 and L5-S1, with facet arthropathy; left knee 
chondromalacia patellae; and right knee posterior horn medial 
meniscus tear.  The examiner opined that the veteran's 
current back condition was a result of the initiation of 
pathology in his back, which began at the time of an in-
service injury.  

The examiner also noted that the veteran had an MRI performed 
in August 2001, which confirmed signal changes suggestive of 
a posterior horn medial meniscus tear in his left [sic] knee.  
The examiner opined that the veteran's current bilateral knee 
condition was the likely result of activities performed 
during service.  

The examiner also stated that there was no evidence of 
fatigability, lack of endurance, motor incoordination, or 
additional loss of movement on repeated use that could be 
quantified in exact terms of degrees and weakened movement.  

The VA medical records indicate that, in February 2002, the 
veteran underwent right knee arthroscopic surgery (a partial 
medial meniscectomy at the posterior horn and plicectomy were 
performed).  He was advised to rest from work from February 
8, 2002 to March 13, 2002.  The veteran was seen for a 
follow-up visit several days following his surgery, and he 
reported that his right knee pain had disappeared.  He had 
good progress of healing of the arthroscopy wounds, and there 
was no effusion in the knee.  

In a July 2002 decision, the RO recharacterized the service-
connected lumbosacral spine disability and right knee 
disability as degenerative disc disease of the lumbosacral 
spine and tear of the posterior horn of the right medial 
meniscus, respectively.  

In an October 2002 decision, the RO granted a temporary total 
evaluation for the right knee disability, based on surgical 
or other treatment necessitating convalescence (pursuant to 
38 C.F.R. § 4.30), effective February 8, 2002 through March 
2002.  

In a January 2003 letter, the Board notified the veteran 
about the Veterans Claims Assistance Act of 2000 (VCAA), 
which enhances the VA's obligation to notify him about his 
claims (i.e., what information or evidence is required to 
grant his claim) and to assist him to obtain evidence for his 
claims.  A copy of the Act was enclosed in the letter.  

The Board also informed the veteran that there had been a 
change in the law regarding the evaluation of his service-
connected lumbosacral spine disability, and enclosed a copy 
of the new rating criteria for evaluating his back 
disability.  The veteran was given an opportunity to present 
additional evidence or argument.  He did not reply.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in November 1993, September 2000, and July 
2002), Statements of the Case (in September 1994 and July 
2002), Supplemental Statements of the Case (in May 2000 and 
July 2002), the RO has notified him of the evidence needed to 
substantiate his claims.  

Further, in a January 2003 letter, the Board informed the 
veteran of what information or evidence was needed from him 
and what the VA would do to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Also in the letter, the 
Board informed the veteran of recent amendments to the rating 
criteria for evaluating his lumbosacral spine disability 
(i.e., 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc syndrome), and afforded him the 
opportunity to present additional evidence or argument.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which he has referred (i.e., from VA).  
The RO has also sought and obtained examinations, to include 
those conducted in April 2000, August 2000, and January 2002, 
regarding the issues at hand.  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing at the RO before a hearing officer 
in December 1994, in regard to his lumbosacral spine 
disability (he declined a hearing in regard to his bilateral 
knee disabilities).  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  


A.  Lumbosacral Spine Disability

Until the July 2002 RO decision, when the veteran's 
lumbosacral spine disability was recharacterized as 
degenerative disc disease of the lumbosacral spine, it was 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, for lumbosacral strain.  

Under Code 5295, a 20 percent rating is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating is warranted for 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The veteran's service-connected lumbosacral spine disability 
is currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5293, for intervertebral disc 
syndrome.  

During the course of the veteran's appeal, the regulation 
pertaining to rating intervertebral disc syndrome was 
revised, effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (August 23, 2002), (to be codified at 38 C.F.R. § 
4.71a).  

Under the old Diagnostic Code 5293, as in effect prior to 
September 23, 2002, intervertebral disc syndrome that is 
moderate with recurring attacks warrants a 20 percent rating.  
Intervertebral disc syndrome that is severe with recurring 
attacks and with intermittent relief warrants a 40 percent 
rating.  

Intervertebral disc syndrome that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

Under the revised Code 5293, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months warrants a 20 percent 
rating.  Intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months warrants a 40 percent 
rating.  Intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warrants a 60 percent rating.  

The revised code has accompanying notes.  Note (1):  For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2):  When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  Note (3):  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Code 5293 
(effective September 23, 2002).  

In regard to peripheral nerve (sciatic nerve) injuries, a 20 
percent evaluation requires moderate incomplete paralysis.  A 
40 percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis of this nerve, whether the 
less than total paralysis is due to the varied level of the 
nerve lesion or to partial nerve regeneration.  An 80 percent 
evaluation requires complete paralysis.  When there is 
complete paralysis the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 
8720.  

As the veteran's claim for an increased rating for a 
lumbosacral spine disability was pending when the regulation 
pertaining to intervertebral disc syndrome was revised, he is 
entitled to the version of the law most favorable to him, 
although the new criteria are only applicable to the period 
of time after their effective date.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990); VAOPGCPREC 3-2000.  

After careful consideration of all the evidence and the old 
and revised criteria for rating lumbosacral spine disability, 
the Board finds that the veteran's service-connected 
lumbosacral spine disability is properly rated as 20 percent 
disabling.  

In considering the veteran's service-connected lumbosacral 
spine disability under the old rating criteria, there is no 
medical evidence to demonstrate that the veteran's 
intervertebral disc syndrome is severe, in order to meet the 
criteria for an increased rating under Code 5293.  

In 1994, the veteran complained of low back pain that 
radiated down into his lower extremities.  More recently, he 
complained of low back pain and sciatic, indicating some 
numbness in both legs.  In April 2000, the veteran had a 
normal neurological examination.  

A March 2001 VA physical therapy evaluation indicated 
complaints of low back pain, but there were no neurological 
findings observed.  On a January 2002 VA examination, the 
veteran stated that his back pain bothered him 
intermittently.  He indicated that he did not have pain 
radiating down to his buttocks, despite X-ray findings 
showing reduced intervertebral disc space at L4-5 and L5-S1.  
These foregoing findings are clearly not reflective of a 
severe disc condition.  

With respect to the revised rating criteria, the Board notes 
that the retroactive reach of the new regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change, or September 23, 2002.  With that in mind, 
medical evidence does not demonstrate that the veteran's 
service-connected lumbosacral spine disability has resulted 
in intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months so as to warrant assignment 
of the next higher rating (40 percent) under the revised 
criteria.  

The medical evidence does not show that a physician 
prescribed the veteran bed rest for his lumbosacral spine 
condition at any time.  Furthermore, a VA neurological 
examination in April 2000 was normal, and in his most recent 
VA examination in January 2002 the veteran had no complaints 
of radiating symptoms down to his buttocks.  Thus, a separate 
rating based on neurological disability is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).

Accordingly, the Board concludes that the criteria for a 
disability rating in excess of 20 percent for the veteran's 
service-connected lumbosacral spine disability are not met, 
under either the old or revised versions of Diagnostic Code 
5293.  

The Board has considered other pertinent diagnostic codes 
that provide for an evaluation in excess of the currently 
assigned 20 percent for lumbosacral spine disability.  Under 
38 C.F.R. § 4.71, Diagnostic Code 5292, moderate limitation 
of motion of the lumbar spine warrants a 20 percent rating.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent rating.  

In this case, the Board finds the veteran does not 
demonstrate severe limitation of motion of the lumbar spine.  
The VA examinations in April 2000 and January 2002 indicate 
essentially slight limitation of motion in all directions, 
except for extension which was moderately limited.  

A March 2001 VA physical therapy evaluation also showed 
slight limitation of motion.  The veteran clearly has 
limitation of motion of the spine, but the objective medical 
findings do not show that such limitation is severe, in order 
to meet the criteria for an increased rating under Code 5292.    

Even when the effects of pain on use and during flare-ups are 
considered, there is no objective evidence of more than 
moderate limitation of motion for a higher rating under Code 
5292.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  That is, there is no medical evidence showing 
that the veteran experiences severe limitation of motion of 
the lumbar spine due to pain on movement or that he has 
periods of flare-ups where his limitation of motion is 
severe.  

As noted on a VA examination in April 2000, the veteran did 
not have any weakness, fatigability, lack of endurance, or 
incoordination related his lumbosacral spine disability.  A 
VA examiner in April 2000 also opined that, during a flare-
up, the veteran's additional limitation of motion was 
approximately 10 percent above baseline.  

Additionally, on the January 2002 examination, there was no 
objective evidence of additional limitation of motion due to 
pain on use or flare-up.  As such, additional disability on 
that basis is not shown.  

In addition, the medical evidence demonstrates that the 
veteran exhibits complaints of stiffness and pain; however, 
there is no objective findings of listing of the whole spine, 
positive Goldthwait's sign, marked limitation of forward 
bending, or abnormal mobility on forced motion.  

The VA records show that the veteran's gait was normal, there 
were no spasms in the back, and he had essentially slight 
limitation of motion.  Thus, the criteria for a rating in 
excess of 20 percent under Code 5295 are not met.  

In sum, the Board finds that the record presents no schedular 
basis for the assignment of an increased rating for the 
service-connected lumbosacral spine disability.  

The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 20 percent for 
the veteran's service-connected lumbosacral spine disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


B.  Right and Left Knee Disabilities

The veteran's service-connected right and left knee 
disabilities are currently each evaluated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Code 5257, a 10 percent rating is warranted for slight 
impairment of the knee with recurrent subluxation or lateral 
instability, a 20 percent rating is warranted for moderate 
impairment of the knee with recurrent subluxation or lateral 
instability, and a 30 percent rating is warranted for severe 
impairment of the knee with recurrent subluxation or lateral 
instability.  (When the requirements for a compensable rating 
under a diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.)  

It is also noted that separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257). VAOPGCPREC 23-97 and 9-98.  In that regard, it is 
noted that there is no objective medical evidence, 
particularly X-ray evidence, of arthritis in either knee 
joint.  Thus, separately evaluating the veteran's knees under 
Codes 5003 and 5010 is not in order.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as no 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 
no percent disabling; extension limited to 10 degrees is 
rated as 10 percent disabling; extension limited to 15 
degrees is rated as 20 percent disabling; extension limited 
to 20 degrees is rated as 30 percent disabling; extension 
limited to 30 degrees is rated as 40 percent disabling; and 
extension limited to 45 degrees is rated as 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In reviewing the record, the Board finds that there is no 
objective medical evidence of recurrent subluxation or 
lateral instability of either knee.  Although it was noted 
that the veteran used a left knee brace and that there was 
trace effusion in the left knee joint on the most recent 
examination, his knees were noted as stable and without 
ligamentous laxity on all VA examinations (in June 1993, 
August 2000, and January 2002).  

Moreover, there was no evidence of instability on VA 
outpatient records in March 2001 and August 2001.  Thus, a 10 
percent rating under Code 5257 is not warranted.  

In regard to limitation of motion, the medical evidence shows 
that the range of motion of the veteran's knees was full or 
nearly so.  

The knees exhibited full range of motion on the VA 
examinations in June 1993 and August 2000 and on VA 
outpatient records in April 2000 and May 2000.  On the 
January 2002 VA examination, the right knee range of motion 
was full while the left knee range of motion exhibited only 
limitation of flexion to 130 degrees.  

Some limitation of flexion is also noted in August 2001 
(right knee to 130 degrees and left knee to 135 degrees) and 
December 2001 (right knee to 130 degrees).  These findings 
demonstrate that the veteran has not met the criteria for 10 
percent rating under either Code 5260 or Code 5261, in regard 
to the right and left knees.  

It is noted that the veteran reported that prolonged walking 
aggravated his bilateral knee condition.  The most recent VA 
examination demonstrated tenderness and crepitus in both 
knees.  However, on the August 2000 and January 2002 VA 
examinations, he denied any symptoms of weakness, 
fatigability, lack of endurance, or motor incoordination, 
with regard to both knees.  

Moreover, the January 2002 VA examiner stated that there was 
no evidence of fatigability, lack of endurance, motor 
incoordination, or additional loss of movement on repeated 
use that could be quantified in exact terms of degrees and 
weakened movement.  

In view of these medical findings, there is no credible 
objective evidence to show that pain on use or during flare-
ups results in additional functional limitation due to pain 
to the extent that either knee disability would be 10 percent 
disabling under the limitation-of-motion codes.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the veteran underwent surgery in 
February 2002, in which a partial medial meniscectomy at the 
posterior horn and plicectomy were performed in the right 
knee.  The veteran's right knee was temporarily rated at 100 
percent, for the duration of his convalescence, which was not 
remarkable.  

For the period beginning in April 2002, following 
convalescence, there is no medical evidence to show that his 
right knee symptoms have worsened or that he meets the 
criteria for an increased rating under Diagnostic Codes 5258 
or 5259, based on cartilage impairment.  

The Board concludes that the preponderance of the evidence is 
against the claims for a compensable rating for a right knee 
disability and a left knee disability.  

Thus, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

An increased rating for the service-connected lumbosacral 
spine disability is denied.  

A compensable rating for the service-connected right knee 
disability is denied.  

A compensable rating for the service-connected left knee 
disability is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

